02-11-187-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00187-CV
 
 



Claude L. Dailey, Jr.


 


APPELLANT




 
V.
 




Patricia Ann Dailey


 


APPELLEE



 
 
----------
FROM THE 324th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Claude L. Dailey, Jr. attempts to appeal the denial of his motion to recuse the
trial judge.  Acting Presiding Judge of the Eighth Administrative Judicial
Region of Texas, Judge Donald Cosby, heard Appellant’s motion and denied it on
April 29, 2011.  Appellant filed a notice of appeal, and on June 3, 2011, we
notified the parties of our concern that this court lacks jurisdiction over
this appeal because the “Order Denying Motion to Recuse” does not appear to be
a final judgment or an appealable interlocutory order.  We also stated that the
appeal would be subject to dismissal for want of jurisdiction unless Appellant
or any party desiring to continue the appeal filed with the court, on or before
June 13, 2011, a response showing grounds for continuing the appeal.  No
response has been filed.
Generally,
an appeal may be taken only from a final judgment or order.[2] 
An order denying a motion to recuse is not an appealable interlocutory order.[3]
 Specifically, rule 18a of the Texas Rules of Civil Procedure provides that an
order denying a motion to recuse may be reviewed only “on appeal from the final
judgment.”[4]  Because the order from
which Appellant attempts to appeal is not an appealable interlocutory order, we
dismiss this appeal for want of jurisdiction.[5]
 
PER
CURIAM
PANEL:  DAUPHINOT,
GARDNER, and WALKER, JJ.
DELIVERED:  July 21, 2011




[1]See Tex. R. App. P. 47.4.


[2]Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).


[3]Hawkins v. Walker,
233 S.W.3d 380, 401 (Tex. App.—Fort Worth 2007, pet. denied).


[4]Tex. R. Civ. P. 18a(f); see
Hawkins, 233 S.W.3d at 401.


[5]See Tex. R. App. P.
42.3(a), 43.2(f).